USCA4 Appeal: 22-6336      Doc: 9         Filed: 07/26/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6336


        ETHAN JEROME MOORE,

                             Petitioner - Appellant,

                      v.

        DAVID L. YOUNG,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Beckley. Frank W. Volk, District Judge. (5:20-cv-00857)


        Submitted: July 21, 2022                                            Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed as modified by unpublished per curiam opinion.


        Ethan Jerome Moore, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6336       Doc: 9         Filed: 07/26/2022      Pg: 2 of 3




        PER CURIAM:

               Ethan Jerome Moore, a federal prisoner, appeals the district court’s order adopting

        the recommendation of the magistrate judge and dismissing for lack of jurisdiction his 28

        U.S.C. § 2241 petition in which he sought to challenge his conviction by way of the savings

        clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his conviction

        in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be

        inadequate or ineffective to test the legality of his detention.

               [Section] 2255 is inadequate and ineffective to test the legality of a
               conviction when: (1) at the time of conviction, settled law of this circuit or
               the Supreme Court established the legality of the conviction; (2) subsequent
               to the prisoner’s direct appeal and first § 2255 motion, the substantive law
               changed such that the conduct of which the prisoner was convicted is deemed
               not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
               provisions of § 2255 because the new rule is not one of constitutional law.

        In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

               We have reviewed the record and, following the Supreme Court’s decision in

        Greer v. United States, 141 S. Ct. 2090 (2021), discern no reversible error in the district

        court’s determination that Moore failed to demonstrate that 28 U.S.C. § 2255 is an

        inadequate or ineffective means of challenging his conviction. However, because the

        district court lacked jurisdiction over Moore’s § 2241 petition, we modify the court’s order

        to reflect that the dismissal of Moore’s petition is without prejudice and affirm the order,

        Moore v. Young, No. 5:20-cv-00857 (S.D.W. Va. Mar. 7, 2022), as modified, see 28 U.S.C.

        § 2106; Ali v. Hogan, 26 F.4th 587, 600 (4th Cir. 2022).




                                                       2
USCA4 Appeal: 22-6336         Doc: 9    Filed: 07/26/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                  AFFIRMED AS MODIFIED




                                                  3